            Case 3:19-cv-00188-JM Document 20 Filed 09/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

ASHLEY KIRBY,                                                                         PLAINTIFF

v.                                CASE NO. 3:19-cv-188-JM

SAFECO INSURANCE COMPANY OF ILLINOIS,                                               DEFENDANT


                     MOTION FOR LEAVE OF COURT
       TO SUPPLEMENT MOTION TO DISMISS CLASS ACTION COMPLAINT

       COMES NOW, Defendant Safeco Insurance Company of Illinois (“Safeco”) by and

through their attorneys, Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., and for their

Motion for Leave of Court to Supplement Motion to Dismiss Class Action Complaint, hereby

states as follows:

       1.        On May 24, 2019, Plaintiff filed this putative class action. The Complaint seeks to

represent a class of insureds related to allegations that Safeco improperly valued automobiles in

handling total loss claims.

       2.        On June 28, 2019, Defendant removed this matter to the United States District

Court. As the Court may recall, there are a number of virtually identical Complaints pending

before this Court.

       3.        Safeco filed a Motion to Dismiss Class Action Complaint in the above styled

action on July 3, 2019. Plaintiff filed her Response to Safeco’s Motion to Dismiss Class Action

Complaint on July 17, 2019. With leave of Court, Safeco filed a Reply to Plaintiff’s Response on

July 29, 2019.

       4.        As of filing, there had been no ruling on Safeco’s Motion to Dismiss Class Action

Complaint.
            Case 3:19-cv-00188-JM Document 20 Filed 09/12/19 Page 2 of 2



       5.      It has come to the attention of Counsel that there is an additional argument to be

made against Plaintiff’s Class Action Complaint that Safeco, in the interest of judicial economy,

believes would best addressed in Safeco’s pending Motion to Dismiss Class Action Complaint in

lieu of filing a separate Motion.

       6.      Specifically, the additional argument that Safeco would like to advance concerns

whether there is a private right of action under Insurance Regulation 43.

       7.      This Supplement would ensure that the Court considers legal issues, which are

also being briefed in similar insurance class action cases pending before the Court. 1

       WHEREFORE, Safeco prays that their Motion be granted and that the Court enter an

Order granting their request for leave of Court to supplement their Motion to Dismiss Class

Action Complaint.

                                              Respectfully submitted,

                                              Stuart P. Miller, AR Bar No. 88137
                                              Attorney for Defendant
                                              Mitchell, Williams, Selig,
                                              Gates & Woodyard, P.L.L.C
                                              4206 South J.B. Hunt Drive, Ste. 200
                                              Rogers, AR 72758
                                              Telephone: (479) 464-5670
                                              smiller@mwlaw.com




1
  Bray v. Esurance Property & Casualty Insurance Company, No. 4:19-cv-00457-JM (E.D.
Ark.); DuPriest v. Allstate Insurance Company, No. 4:19-cv-00230-JM (E.D. Ark.); Beth v.
Trumbull Insurance Company, No. 4:19-cv-00459-JM (E.D. Ark.); JM Armstead v. Farmers
Insurance Company Inc., No. 4:19-cv-00458-JM (E.D. Ark.); JM Torrence v. Automobile Club
Inter-Insurance Exchange, No. 4:19-cv-00354 (E.D. Ark.); Kirby v. Safeco, No. 4:19-cv-00230-
JM (E.D. Ark.).
